ON MOTION FOR REHEARING.
[6] Appellants' motion for rehearing says that the opinion does not dispose of the matter of "the rent money collected by the receiver appointed by the trial court pending a final disposition of this case." There is nothing in the record before us to show that a receiver was appointed. In the petition for foreclosure plaintiff county alleged that it was necessary "that a receiver be appointed to take charge of said property and collect the rents and impound the same in order that they may be applied on the indebtedness so secured by the lien of said mortgage as aforesaid, otherwise said county will lose the same, to the loss and detriment of the school fund of said county." And, in the prayer, plaintiff asked for such receiver.
In his answer, Charles C. Alumbaugh alleged that plaintiff was not entitled to have a receiver appointed. Such is all that appears in the record before us about a receiver or rent money. July 21, 1940, appellants filed here a certified copy of an order of the circuit court (under date of July 8, 1938) reciting that the sheriff was appointed "receiver to take charge of and rent the real estate (here involved) and to collect the rents until such time as there shall be made further orders in the premises and preserve and hold said rents until such time, and maintain insurance on said real estate."
Manifestly the matter of "the rent money collected by the receiver" is not properly before us. If there is rent money collected by a receiver, the question of disposition will be for the trial court. No such question is before us under the present record. *Page 361 
The motion for rehearing should be overruled, and it is so ordered. Hyde and Dalton, CC., concur.